
      
        DEPARTMENT OF TRANSPORTATION
        Federal Motor Carrier Safety Administration
        49 CFR Part 382
        [Docket No. FMCSA-2011-0031]
        RIN 2126-AB18
        Commercial Driver's License Drug and Alcohol Clearinghouse
        
          AGENCY:
          Federal Motor Carrier Safety Administration (FMCSA), DOT.
        
        
          ACTION:
          Notice of proposed rulemaking; extension of comment period.
        
        
          SUMMARY:

          FMCSA extends the public comment period for the Agency's February 20, 2014, notice of proposed rulemaking (NPRM) concerning the establishment of a Commercial Driver's License Drug and Alcohol Clearinghouse (Clearinghouse). On April 15, the Owner-Operator Independent Drivers Association, Inc. (OOIDA) petitioned the Agency for a 60-day extension of the comment period. The Agency extends the April 21, 2014, deadline for the submission of public comments to May 21, 2014.
        
        
          DATES:
          FMCSA is extending the comment period for the proposed rulemaking published on February 20, 2014 (79 FR 9703). You must submit comments by May 21, 2014.
        
        
          ADDRESSES:
          You may submit comments, identified by docket number FMCSA-2011-0031 or RIN 2126-AB18, by any of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov.
          
          • Fax: 1-202-493-2251.
          • Mail: Docket Management Facility (M-30), U.S. Department of Transportation, West Building Ground Floor, Room W12-140, 1200 New Jersey Avenue SE., Washington, DC 20590-0001.
          • Hand Delivery: Same as mail address above, between 9 a.m. and 5 p.m. ET, Monday through Friday, except Federal holidays. The telephone number is 202-366-9329.

          To avoid duplication, please use only one of these four methods. See the “Public Participation and Request for Comments” portion of the SUPPLEMENTARY INFORMATION section below for instructions on submitting comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Mr. Juan Jose Moya, Office of Enforcement Compliance, Federal Motor Carrier Safety Administration, 1200 New Jersey Avenue SE., Washington, DC 20590-0001, by telephone at (202) 366-4844 or via email at fmcsadrugandalcohol@dot.gov. FMCSA office hours are from 9 a.m. to 5 p.m., Monday through Friday, except Federal holidays. If you have questions on viewing or submitting material to the docket, contact Barbara Hairston, Acting Program Manager, Docket Operations, telephone (202) 366-9826.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        I. Public Participation and Request for Comments

        FMCSA encourages you to participate in this rulemaking by submitting comments, data, and related materials. All comments received will be posted without change to http://www.regulations.gov and will include any personal and/or copyrighted information you provide.
        A. Submitting Comments
        You may submit your comments and material online or by fax, mail, or hand delivery, but please use only one of these means. FMCSA recommends that you include your name and a mailing address, an email address, or a phone number in the body of your document so that FMCSA can contact you if there are questions regarding your submission.
        To submit your comment online, go to http://www.regulations.gov and in the search box insert the docket number “FMCSA-2011-0031” and click the search button. When the new screen appears, click on the blue “Comment Now!” button on the right hand side of the page. On the new page, enter information required including the specific section of this document to which each comment applies, and provide a reason for each suggestion or recommendation. If you submit your comments by mail or hand delivery, submit them in an unbound format, no larger than 81/2 by 11 inches, suitable for copying and electronic filing. If you submit comments by mail and would like to know that they reached the facility, please enclose a stamped, self-addressed postcard or envelope.
        We will consider all comments and material received during the comment period and may change this proposed rule based on your comments. FMCSA may issue a final rule at any time after the close of the comment period.
        B. Viewing Comments and Documents

        To view comments, as well as any documents mentioned in this preamble, and to submit your comment online, go to http://www.regulations.gov and in the search box insert the docket number “FMCSA-2011-0031” and click “Search.” Next, click “Open Docket Folder” and you will find all documents and comments related to the proposed rulemaking.
        C. Privacy Act

        Anyone is able to search the electronic form for all comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review the USDOT Privacy Act system of records notice for the DOT Federal Docket Management System (FDMS) in the Federal Register published on December 29, 2010 (75 FR 82132) at http://www.gpo.gov/fdsys/pkg/FR-2010-12-29/pdf/2010-32876.pdf.
        
        II. Background
        On February 20, 2014 (79 FR 9703), FMCSA published a notice of proposed rulemaking to establish the Commercial Driver's License Drug and Alcohol Clearinghouse (Clearinghouse), a database under the Agency's administration that would contain controlled substances (drug) and alcohol test result information for the holders of commercial driver's licenses (CDLs). The proposed rule would require FMCSA-regulated motor carrier employers, Medical Review Officers (MROs), Substance Abuse Professionals (SAPs), and consortia/third party administrators (C/TPAs) supporting U.S. Department of Transportation (DOT) testing programs to report verified positive, adulterated, and substituted drug test results, positive alcohol test results, test refusals, negative return-to-duty test results, and information on follow-up testing. The proposed rule would also require employers to report actual knowledge of traffic citations for driving a commercial motor vehicle (CMV) while under the influence (DUI) of alcohol or drugs. The proposed rule would establish the terms of access to the database, including the conditions under which information would be submitted, accessed, maintained, updated, removed, and released to prospective employers, current employers, and other authorized entities. Finally, it would require laboratories that provide FMCSA-regulated motor carrier employers with DOT drug testing services to report, annual, summary information about their testing activities. This rule is mandated by Section 32402 of the Moving Ahead for Progress in the 21st Century Act.
        On April 15, 2014, OOIDA petitioned the Agency for a 60-day extension of the comment period for the NPRM. A copy of the OOIDA petition is included in the docket file referenced at the beginning of this document.
        The FMCSA acknowledges OOIDA's concerns. After reviewing the request, FMCSA has decided to grant a 30-day extension, to May 21, 2014, to provide all interested parties additional time to submit comments on this rulemaking.
        
          Issued on: April 17, 2014.
          Larry W. Minor,
          Associate Administrator for Policy.
        
      
      [FR Doc. 2014-09143 Filed 4-17-14; 4:15 pm]
      BILLING CODE 4910-EX-P
    
  